Citation Nr: 1216783	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a vagus nerve disability.

3.  Entitlement to service connection for a disability manifested by blackouts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In response to the January 2010 supplemental statement of the case, the Veteran submitted additional argument and a statement from his neurologist.  At that time, the Veteran indicated that he waived the 30-day waiting period on the supplemental statement of the case so that his case could be forwarded immediately to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that it appears most of the Veteran's service records may be fire-related.  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In November 2009, the Veteran requested that the RO look at his VA medical records.  Unfortunately, medical records from the VA Medical Center in Salisbury were last printed in September 2005.  Attempts to secure relevant VA records dated since must be undertaken.  See 38 C.F.R. § 3.159(c)(2) (2011). 

In October 2009, the RO requested in-patient clinical records from the 1710th USAF Hospital, Donaldson Air Force Base and from the USAF Hospital at Maxwell Air Force Base.  On review, in-patient clinical records were received from Donaldson Air Force Base.  Regarding the request for records from Maxwell, the response indicates that requested clinical records from Donaldson Air Force Base were mailed.  It is unclear, however, whether there are additional records at Maxwell.  Morning reports suggest that the Veteran was transferred to the 3810th USAF Hospital at Maxwell Air Force Base and the Veteran has specifically reported treatment at this facility.  Thus, additional efforts should be made to obtain any available records.  

The RO also requested service records pertaining to the Veteran's separation.  A January 2010 response indicates that the National Archives and Records Administration (NARA) verified the entry date in July 1957 and that nothing else was on file.  It was noted that the Veteran's records, if present in 1973, would have been located in one of the hottest areas of the fire, that the reconstruction process was more time consuming, and that a search required complete information from point of entry to unit, separation center for a search of microfilm records.  The response indicated that an "SO2 request" should be entered.  There is no indication that such an additional request was made.  The claims folder contains the Veteran's DD Form 214, which clearly shows his date of discharge and the installation where the discharge was affected.  The Veteran's last duty assignment is also noted.  Thus, further efforts should be made to obtain any available records relating to the Veteran's discharge.  

Left wrist disability

The Veteran contends that he is entitled to service connection for a left wrist disability.  In his September 2005 claim, the Veteran reported that his left wrist disorder was aggravated and that he was put out of service as a direct result.  He reported that he struck his left wrist while in Wyoming and was treated for a couple of weeks.  

Review of available clinical records shows that the Veteran was evaluated in April 1958 for complaints related to the left wrist.  At that time, he reported that 10 years prior he had cut himself across the volar aspect of the left wrist.  The laceration was ragged and apparently involved tendons and nerves.  His left hand was reportedly in a bandage for about 6 weeks.  Thereafter, he reportedly got along well until November 1957 when he struck the volar aspect of his left wrist on a teletype machine.  He had noticed a lump on his left wrist almost 3 years previously in the area of the laceration.  The injury now produced tingling in the index and middle fingers.  Following examination, the physician decided against operating for various reasons, including that the laceration and tumor existed prior to service, he did not believe the operation would ameliorate the condition, and because the Veteran was a typist and had been performing satisfactory work.  The Veteran was returned to duty with a diagnosis of "neuroma, branches of left median nerve supplying 2nd and 3rd fingers, left hand, secondary to old laceration of volar aspect of left wrist, incurred 10 years ago."  The disorder was considered to have existed prior to service and that the disorder was not incurred in the line of duty.  

Private medical records dated in January 2003 show the Veteran was seen for complaints of left wrist pain.  

In a March 2006 statement, the Veteran reported cutting his left wrist to the bone when he was 6 years old, and that the doctors reattached arteries that were cut.  He reported that his wrist was checked during service.  He also reported undergoing two left wrist surgeries between 1958 and 1967, but records of those procedures were not available.

In his May 2007 notice of disagreement, the Veteran alleged that he felt his wrist problems were aggravated by an service fall.  

The Veteran's enlistment examination is not of record and therefore, the Board cannot determine whether a left wrist disability was noted at entrance.  Accordingly, the Veteran is entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2011). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

On review, the evidence of record clearly and unmistakably shows that a left wrist disability existed prior to service.  That is, the Veteran reported an extensive preservice left wrist injury and clinical records document an old laceration scar on the left wrist.  Notwithstanding, available records also show that the Veteran was evaluated for left wrist complaints following an incident during service where he struck his wrist.  On review, the Board finds that a VA examination is needed to determine the nature and etiology of any current left wrist disability.  See 38 C.F.R. § 3.159(c)(4).  

Vagus nerve disability and disability manifested by blackouts

The Veteran contends that he is entitled to service connection for vagus nerve damage and blackouts.  

Available service records show that the Veteran was admitted to the 1710th Air Force Hospital on Donaldson Air Force Base on December 30, 1957.  He reported that over the prior two weeks he had three attacks of "black-out spells."  The first attack occurred approximately two weeks prior when he was at the dentist.  He later had an identical attack but had sufficient time to sit down.  His third attack was about a week prior when he was driving a car and he pulled over and sat down.  He reported that in March 1957, prior to service, he hurt his head while playing football.  He stated that he was not unconscious but had a headache for a short period of time.  Also in March 1957, he reportedly passed out while seeing a physician for a sore throat.  That fainting spell was different from the present ones.  At that time, no specific diagnosis was made.  Following examination, the physician noted a history that was quite compatible with a seizure disorder.  The examiner indicated that seizures may be related to trauma sustained in March 1957.  

An electroencephalogram (EEG) was conducted on January 3, 1958.  The record was interpreted as essentially within normal limits.  There was no evidence of any seizure activity.  There was definitely no evidence of a petit mal activity and no signs of lateralizing value.  It was noted that a complete evaluation would have to be made on clinical grounds.  

The Veteran was discharged to duty on January 10, 1958.  The diagnosis was "observation, medical, suspected petit mal epilepsy (not confirmed)."  This was reported as in the line of duty.  

The clinical records pertaining to his April 1958 evaluation for the left wrist also note that the Veteran had four blackouts during the past three months and that the cause of these had not been ascertained.  The physician noted that Maxwell Air Force Base concluded that the attacks were not epileptic in nature.  

The Veteran's DD Form 214 indicates that he was discharged by reason of physical disability existing prior to service.  The specific disability is not noted.

In a March 2006 statement, the Veteran reported that while having his teeth checked during service, he passed out and he was sent to the hospital for a checkup.  While at the hospital he became dizzy and they sent him to Maxwell Air Force Base for evaluation.  He blacked out again.  He indicated that he was sent back to South Carolina and was discharged in April 1958.  

In an October 2007 statement, the Veteran reported passing out several times during service.  He reported being evaluated and subsequently discharged.  He reported that he had a tilt table test in December 2004 which showed that he had vagus nerve damage.  

Private medical records indicate that the Veteran has been extensively evaluated for complaints of syncope (passing out) and various diagnoses are shown to include a near syncopal episode, transient neurologic event (December 1996); syncope of unclear etiology (March 1997); brief syncopal episode, etiology uncertain (April 1997); near syncope, recurrent, etiology uncertain, possible psychogenic (August 1997); near syncopal episode with questionable slight seizure activity at the induction of anesthesia, questionably related to Clindamycin infusion (November 2003); history of syncope, etiology never completely determined (February 2004); neuro-cardiogenic syncope - positive tilt test (December 2004); recurrent syncope probably related to vasovagal episodes (March 2005); and history of recurrent syncope, questionable dysrhythmia (January 2006).  Following the December 2004 tilt table test the conclusion was combined vasodepressor and cardia inhibitor response with head up tilt after Nitroglycerin administration and head up tilt.  

On review, the Veteran was seen with complaints of "passing out" during active service.  As noted, an enlistment examination is not of record.  Hence, he is presumed to have been neurologically sound at enlistment.  There is, however, a evidence that he experienced these episodes prior to service and that they were related to a preservice football injury.  While the Veteran has been diagnosed with syncope on multiple occasions, the etiology apparently remains uncertain and it is unclear whether he currently has disabilities either incurred or aggravated during service.  Under the circumstances of this case, a VA examination is needed.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records from the VA Medical Center in Salisbury, to include any associated outpatient clinics, for the period from September 2005 to the present.  All records obtained should be associated with the claims folder.  

2.  The RO/AMC should request in-patient clinical records from the 3810th USAF Hospital, Maxwell Air Force Base for the period from January to April 1958.  Any records obtained should be associated with the claims folder.  

3.  The RO/AMC should enter an "SO2 request" for any records pertaining to the Veteran's discharge from service.  See 3101 print dated January 22, 2010 for further information.  

4.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

5.  Thereafter, the RO/AMC should schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the date range of the Virtual VA records which were reviewed.  

The examiner is to identify any left wrist disorder present.  The examiner is advised that clear and unmistakable evidence shows that a left wrist disability preexisted the Veteran's period of active duty beginning in July 1957.  Hence, the examiner is requested to opine whether there is clear and unmistakable (obvious or manifest) evidence to show that the left wrist disorder was not aggravated during the Veteran's period of active duty from July 1957 to April 1958.  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  

The examiner must provide a complete rationale for any opinion offered.  

6.  The RO/AMC should schedule the Veteran for a VA examination by a neurologist.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the date range of the Virtual VA records which were reviewed.  

The examiner is requested to state whether the Veteran currently has a vagus nerve disability and/or any disability manifested by blackouts.  The examiner is also requested to:

(a) Identify with specificity any evidence that supports a finding that it was obvious or manifest that the vague nerve disability or blackouts preexisted the Veteran's period of active service between July 1957 and April 1958.  

(b) If it is obvious or manifest that such disability preexisted service, please discuss the in-service complaints and findings, and indicate whether such represents an aggravation of any preexisting condition beyond its natural progress.

(c) If the examiner determines that such disability did not preexist service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a vagus nerve disability, and/or disability manifested by blackouts, that is related to active military service or events therein.  

The examiner must provide a complete rationale for any opinion offered.  

7.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once. 

8.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

9.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the appeal issues.  All applicable, laws, regulations, and theories should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


